The relators filed a petition in the Circuit Court of the City of St. Louis, praying a writ of certiorari commanding the Board of Education of said city and the Superintendent of Instruction to certify to said court the record of a certain rule of the Board of Education, and that said rule be quashed. The writ was issued, and on motion of the defendants it was quashed. The relators took a voluntary nonsuit with leave. The case is here on appeal.
The petition avers, in substance, that the ten relators are citizens and householders of the city of St. Louis; that the defendant John J. Maddox is the Superintendent of Instruction, duly appointed by the Board of Education, and that the other individual defendants are the members of the board; that the Board of Education, in violation of the statute, has been for sometime and still is enforcing section 1 of Rule 47 adopted by said board, which is as follows:
"Section 1. The teachers appointed at the close of the scholastic year shall hold their positions for one year; and the board distinctly reserves the right of discontinuing the services of any and all of the teachers at any time, should it deem such an action expedient. Any teacher appointed to a position shall hold position for that scholastic year, subject, however, to the above-mentioned provisions governing teachers reappointed at the close of the scholastic year. Every teacher employed by the board shall be required to sign a contract accepting appointment subject to the conditions of this rule."
The petition further avers that said board is now attempting to enforce said rule and requires all the teachers of the public schools of said city to sign contracts to accept their positions subject to the condition of said rule as set forth therein, and unless restrained by the action of the court and unless said rule is quashed, said board will continue to violate the law as aforesaid and to enforce said rule. Wherefore relators pray, etc.
The defendants moved to quash the writ, because (1) the relators have no interest; (2) the rule concerns *Page 111 
only the teachers in said schools and the defendants; (3) the action of the defendants can only be reviewed by certiorari at the relation of the Attorney-General or by some person whose rights are affected; (4) the special procedure provided by Section 11472, Revised Statutes 1919, relates only to inquiries involving the management of the public funds, property and business committed to the care of the Board of Education, to improper losses of public money, abuses of trust, removal of members for gross misconduct or disqualification for office, etc., and said procedure is not available to review the action of the board in adopting rules specifying the terms on which teachers shall be employed; (5) any person injured by the action of the board has an adequate remedy at law; (6) the action of defendants in determining the terms on which it will employ teachers is a ministerial action, not reviewable on certiorari;
(7) the writ was improvidently issued; (8) said rule is lawful and valid.
The motion was sustained on the ground that the relators have not been given authority by the act in question to complain about the acts set forth in their complaint.
Every city of 500,000 or more inhabitants in this State constitutes a single school district, the supervision and government whereof is vested in a board of twelve members, to be called and known as the board of education of ____, a superintendent of instruction and a commissioner of school buildings. [Sec. 11456, R.S. 1919.] Such board of education shall have general and supervising control, government and management of the public schools and public school property in such city; to make, amend and repeal rules and by-laws for its meetings and proceedings for the government, regulation and management of the public schools and school property in such city, for the transaction of its business and the examination, qualification and employment of teachers, which rules and by-laws shall be binding on such board of education and all parties dealing with it until formally repealed; to levy such taxes as are or may be authorized *Page 112 
by law for school purposes, and to purchase and hold property. [Sec. 11457, R.S. 1919.] While the act in question, Sections 11456 to 11479, is general in its terms, it relates solely to the city of St. Louis.
Section 11461, Revised Statutes 1919, so far as pertinent, reads:
"The superintendent of instruction shall have general supervision, subject to the control of the board, of the course of instruction, discipline and conduct of the schools, text-books and studies; and all appointments, promotions and transfer of teachers, and introductions and changes of text-books and apparatus shall be made only upon the recommendation of the superintendent and the approval of the board. The superintendent shall have power to suspend any teacher for cause deemed by him sufficient, and the board of education shall take such action upon the restoration or removal of such teacher as it may deem proper. All appointments and promotions of teachers shall be made on the basis of merit, to be ascertained, as far as practicable, in case of appointments by examination, and, in cases of promotion, by length and character of service. Examination for appointment shall be conducted by the superintendent, under regulations to be made by the board."
Section 11472, Revised Statutes 1919, reads in part:
"The circuit court of such city shall have jurisdiction over the members of such board of education and its officers to require them to account for their official conduct in the management and disposition of the funds, property and business committed to their charge; to order, decree and compel payment by them to the public school fund of all sums of money, and of the value of all property which may have been improperly retained by them, or transferred to others, or which may have been lost or wasted by any violation of their duties or abuse of their powers as such members or officers of such board; to remove any such member or officer upon proof or conviction of gross misconduct or disqualification for office; to restrain and prevent any alienation of property of the public schools by said members or officers, *Page 113 
in cases where it may be threatened or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of the public schools. The jurisdiction conferred by this article shall be exercised, as in ordinary cases, upon petition, filed by or at the instance of any member or officer of such board, or at the instance of any ten citizens and householders of such city, who shall join in such petition, verified by the affidavit of at least one of one them."
Under Section 11472, relators, ten citizens and householders, by this proceeding, seek to have the rule in question quashed as being repugnant to the provisions of Section 11461.
I. Webster defines "business" as that which busies or engages time, attention or labor as a principal, serious concern or interest. The lexicographer gives this illustration of the use of the word: "Wist ye not that I must be about my Father's business?" The court has jurisdiction to require theMeaning    members of the board and its officers to account forof Word    their official conduct in the management andBusiness.  disposition of the funds, property and business committed to their charge.
Respondents contend that the word "business" as used in this connection does not authorize the court to take cognizance of the rule in question relating to the appointment and discharge of teachers; that the word here used in connection with the words "funds" and "property" does not embrace all the activities in which the board may engage, but is limited to fiscal affairs and the management of its property. This view eliminates the word "business" from the statute and renders it superfluous and meaningless.
If the design of the section was to limit the power of the court to require the board to account simply for the management and disposition of the public school funds and property, that purpose would have been fully expressed by the use of the words "funds and property." To say that the word "business" as used in this section *Page 114 
must be taken in connection with the words "funds and property" is a forced, strained and unnatural construction. It would emasculate the section. The board is not engaged in business with the funds or property of the public schools; it is not engaged in trading or merchandising.
We think an examination of the statute relative to the powers and duties of the board will show that neither the words "property," "funds" nor "business" derives any color from its association with the other, but each stands as the representative of a distinct class, and that the meaning of the word "business" is not "restricted or affected by the preceding particular words which signify subjects greatly different from one another." [State v. Eckhart, 232 Mo. 49, 53.]
On page 53 of the above case BURGESS, J., said:
"Endlich on the Interpretation of Statutes, Section 409, says: `Further, the general principle in question applies only where the specific words are all of the same nature. Where they are of different genera, the meaning of the general word remains unaffected by its connection with them. Thus, where an act made it penal to convey to a prisoner, in order to facilitate his escape, "any mask, dress, or disguise, or any letter, or any other article or thing," it was held that the last general terms were to be understood in their primary and wide meaning, and as including any article or thing whatsoever which could in any manner facilitate the escape of a prisoner, such as a crowbar. [Reg. v. Payne, L.R. 1 Cole. Cas. 27.]'
"The great fundamental rule in the construction of statutes is to ascertain and give effect to the intention of the Legislature. For the purpose of discovering the legislative intent it is proper, and often necessary, to consider the history of the statute, the reason for its enactment, and the prior state of the law on the subject to which the statute relates."
The statute is remedial, as admitted by respondents. It should be construed so as to meet the cases which are clearly within the spirit or reason of the law, or within *Page 115 
the evil which it was designed to remedy, provided such interpretation is not inconsistent with the language used, resolving all reasonable doubts in favor of the applicability of the statute to the particular case. 12 C.J. 1302.] It is also a cardinal rule that when the language is plain, there can be no construction because there is nothing to construe. [Ib.]
What is the business committed to the care of the Board of Education? It is clear from Section 11457 that it is charged with the supervising control, government and management of the public schools and public school property. These are the affairs "committed to their charge," and the court has power to require the board to account for its official conduct in the management and disposition of all of the business and affairs committed to its charge; not simply of the funds and property which are, comparatively, of minor importance. This construction gives effect to the intention of the Legislature.
II. The statute contemplates that the Superintendent of Instruction shall be an educator, an organizer, and the directing head of the public schools of a great city. It recognizes that he is in touch with the teachers, knows their merits and capabilities; that he alone is in a position toRules of Board:  recommend intelligently their appointment,Employment       promotion, transfer or dismissal, and toof Teachers.     organize a permanent corps of capable and efficient teachers. Relatively speaking, the members of the board have little or no opportunity for forming a judgment on such matters. Under the rule, which, it is said, has been in force since the year 1875, the superintendent is ignored in the appointment, promotion, transfer or dismissal of the teachers. The teacher's tenure is uncertain and insecure. The whole corps of teachers, 2688 in number, is discharged at the end of the scholastic year. They are discharged and employed by the board without the recommendation of the Superintendent of Instruction, in disregard of the statute. They are required to sign contracts subjecting themselves to summary dismissal *Page 116 
at any time at the pleasure of the board. Under this rule, for obvious reasons, the public schools of St. Louis can have no permanent corps of capable, efficient teachers, appointed on the basis of merit.
The statute under consideration was enacted in 1897. Section 11461 was obviously enacted to abrogate this rule and to remedy the evils arising from its enforcement. This purpose is as apparent as if it had been so declared in express terms. It ordains that the Superintendent of Instruction shall have general supervision, subject to the control of the board, of the course of instruction, discipline and conduct of the schools, text-books and studies; and all appointments, transfers and promotions of teachers and introduction and changes of text-books and apparatus, shall be made only upon the recommendation of the superintendent and the approval of the board. The superintendent shall have power to suspend any teacher for cause deemed by him sufficient, and the Board of Education shall take such action upon the restoration or removal of such teacher as it may deem proper. All appointments and promotions of teachers shall be made upon the basis of merit, to be ascertained, as far as practicable, in cases of appointments, by examination, and in cases of promotion, by length and character of service. These and other provisions of this section are the dominant characteristics of the statute. They unmistakably indicate that the chief business of the board, under the direction and leadership of the Superintendent of Instruction, is the organization of a permanent corps of teachers on the basis of merit, whose tenures are not dependent on the pleasure of the board. The members of the board are shorn of all power of appointment or dismissal except upon the recommendation of the superintendent. The levying of taxes for the support of the schools, the disposition thereof, the purchase and care of the public school properties, are merely incidental and subservient to the conduct and management of the schools.
It is said that in times past gross scandals arose in the management of the fiscal affairs of the public schools *Page 117 
of the city, and that Section 11472 was enacted to correct those evils. We cannot, however agree with counsel that this section was enacted solely to "protect public property and money from graft, from waste and from active maladministration, and to remove from office board members who may be guilty of corrupt practices," as asserted in respondents' printed argument. For the greater part of such evils, members would be amenable to the criminal laws of the State. Great stress also is laid on the word "account;" that one cannot render an accounting as respects the adoption or enforcement of a rule, and this in theAccounting.  face of the statute which empowers the court to require the members of the board to account for their official conduct.
The statute does not limit the jurisdiction of the court over the members of the board to require them to account simply for the funds and property in their hands. Why limit it by judicial construction to fiscal affairs and matters of property? The statute does not stop there. It extends the jurisdiction of the court to the supervision of their official conductJurisdiction  in the management of the business committed toof Courts.    their charge. Are not the members of the board guilty of maladministration when they set at naught the most important provisions of the statute, and usurp the functions of the Superintendent of Instruction as the directing head in the administration and conduct of the public schools? Suppose, for illustration, the board should adopt a rule requiring religious education and training from the viewpoint of the Jew, the Roman Catholic, or the protestant, or for the co-education of white and colored children. Would counsel contend that the court could take no cognizance of rules so revolutionary? Would not the adoption of such rules constitute official misconduct, maladministration in the management of the business committed to their charge? If the board, in the management of the schools, may, with impunity, violate the law in one respect, why not in others?
Our conclusion is that the enforcement of the rule in question is official misconduct in the management and *Page 118 
conduct of the public schools, and that the court has jurisdiction in the premises. The learned trial court disposed of the case solely on the proposition that the relators have no right to maintain the action. The statute gives the relators a  locus standi, but for which they could not maintain thisRemedy.  action. It expressly provides that the jurisdiction conferred may be exercised, as in ordinary cases, upon petition at the instance of any ten citizens and householders of the city.
As no appeal or writ of error lies to review the action of the Board of Education when in excess of its jurisdiction,certiorari is the appropriate remedy to effectuate the purpose of the statute. [State ex rel. v. Moreland, 256 Mo.Certiorari.  683, 692; State ex rel. v. Knott, 207 Mo. 167; State ex rel. v. Johnson, 138 Mo. App. 306, 313-314; 11 C.J. p. 134, par. 96.]
The judgment is reversed and the cause remanded.
All concur, except Elder, J., not sitting, and David E.Blair, J., who dissents.